tax_exempt_and_government_entities_division number release date date date u ll se t eo ra t department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you were not primarily engaged in activities that promote social welfare your activities primarily constituted direct and indirect participation in political campaigns on behalf of or in opposition to candidates for public_office in a letter dated date you submitted a copy of the minutes of the meeting of your board_of directors dated date which approved your dissolution effective date astatement of your dissolution was filed with your state on date you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions f you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c u i l no third party contacts date contact person id number telephone number employer_identification_number legend x year state state we seminar newsletter conference a dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based upon all of the materials you have submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in 6pposition to candidates for public_office accordingly we have concluded that you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 statement of facts the information you have provided for our consideration of your application_for recognition of exemption indicates that you were incorporated on year as a nonprofit organization under the laws of the state you were formed for purposes that include the following to educate inform and mobilize ws to become active in the public arena in support of causes which reflect w values and to uphold propagate and disseminate by all lawful means w principles and values you entered into an affiliation agreement with x a national organization based in state x’s page five-fold mission is to-- under the affiliation agreement x has granted you a charter pursuant to which you shall represent x in state and shall be known as the said state affiliate of x the agreement further grants you a non- exclusive revocable license to use x's name logo and any and all trademarks or service marks that x owns during the agreement in addition the affiliation agreement consists of the following provisions you shall incorporate as a nonprofit corporation and apply for recognition of exemption under sec_501 of the code copies of your corporate charter bylaws and exemption application will be provided to x you shall adopt bylaws which will be substantially in the form of or consistent with the bylaws of x any amendments to your bylaws shall be sent to x for review and approval with your agreement not to adopt any amendments not approved by x you may organize and recognize local x chapters in state provided you enter into an affiliation agreement with each local chapter and each such agreement is approved by x once a quarter you shall provide x with the names and addresses of each local chapter as well as the names addresses and phone numbers of the leader in each local chapter_4 a portion of x’s annual net_revenues shall be segregated as a state project fund from which you may request funds for special projects from time to time these funds may be distributed throughout the course of the year and must be requested in writing you may send mailings to certain x proprietary maiting lists for a reasonable computer and label tape charge x shall assist you in preparing mailings to these lists x shall provide you with a fund-raising purposes list of activities on x’s database for you to use for x shall conduct for you regular workshops to teach fund-raising and organizing skills for state leadership x will schedule at least one leadership school per calendar_year in your state to be sponsored by you that includes audio tapes instructional manual and all related materials you are responsible for recruiting at least paid registrants while the national_office shall provide all materials audio and video tapes a national or regional instructor and one mailing from the national_office to promote and publicize the school x will work with you to hold at least one major fund-raising event per calendar_year to be page attended by a as schedule permits and or other nationally recognized individuals x will provide you with access with to its flagship publication w_ place a four-page insert into all copies of w_ mailed to all x members in state you will be able to x shall provide state and local leaders with a regular update of events in the nation’s capital this update will be provided free of charge to state and chapter leaders with fax machines x shall provide you with voter education material specific to your state congressional scorecards will be provided at cost and federal voter guides will be provided free of charge your activities include the development of county chapters distribution of voter guides organizing and conducting training seminars publishing and distributing monthly newsletters and updates on legislation and lobbying_activities you have been involved in the formation and development of county chapters in state in the local chapter chairman’s handbook a manual published and provided to you by x in providing step-by- step instruction on how to develop a successful chapter states in chapter - the goals of a chapter are to the x handbook refers to the neighborhoods as precincts and it states the ultimate goal of x activists in every precinct in america neighborhoods precincts are in order to effectively organize your county you must organize neighborhoods establishing a is to have ten identified crucial coordinator in each neighborhood will very effectively give you political control_over your county and ultimately your state follow three simple steps identify inform and mobilize voters the x precinct organization plan consists of getting neighborhood helpers to you distribute voter guides for federal state and local elections the voter guides are distributed to voters prior to election day for their use on that day the voter guides for elections on the federal level were prepared by x you prepare the voter guides for elections on state and local levels the format of the voter guides includes the names and pictures of the democratic and republican candidates for various elective offices beneath each candidate's name and picture is the candidate's position on each of a list of selected issues the with a response of either opposes or supports to the selected issue while many candidates were shown to have no response or undecided to most of the issues the selected issues included voter guides indicate that most candidates were shown page the voter guides state in very small print that t his voter guide is provided for educational_purposes only and is not to be construed as an endorsement of any candidate or political_party however x’s training materials called the x_ under the heading states -- the year marked the emergence of x onto the national political scene election_year went into full swing x began distributing nonpartisan churches nationwide x's voter education efforts led to the largest voters in modern history with exit polls showing that percent of voter turnout the results of such as the voter guides in turnout of all voters were self-identified were remarkable an estimated council state legislature and candidates ran for school board city percent won x's commitment to the movement was now set in stone x's activity in the arena x distributed well as election_year proved that x was a major player in the political voter guides during the presidential and other primaries as voter guides in churches during the general election you also conduct a seminar called w seminar the seminar uses training manuals produced and supplied by x in his foreword to the training manual a states the following you also publish state newsletter a monthly newsletter consisting of two pages updating members primarily on chapter meetings and events status of legislation and the political scene the issues included information regarding the conference an annual and conference conducted by x that features speeches by prominent members of the party you also engage in lobbying_activities you distribute materials urging members and others in a training manual published by x which supporting or defeating certain you use in your training seminars contains the following information on the topic of the basic lobbying that x and you as one of its affiliates implement issue legislation page legal analysis sec_501 of the code provides for exemption from federal income taxes under sec_501 for organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -i a i of the income_tax regulations states that an organization is operated exclusively for the promotion of social welfare if the common good and general welfare of the people of the community whether an organization is primarily engaged in promoting social welfare is a facts_and_circumstances_test the regulation states it is primarily engaged in promoting in some way an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1 c -i a i sec_1 c -l a ii of the regulations provides that political campaign activities do not promote social welfare as defined in sec_501 the regulations under sec_501 clearly distinguish between acceptable social welfare activities such as lobbying and unacceptable activities such as political campaign intervention the regulation states the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office sec_1 c -i a ii in order for an organization to engage in political campaign activities there generally must be a candidate for public_office on whose behalf or against whom the activity or intervention occurs sec_1 c -i c iii of the regulations states that the term ‘candidate for public office' means an individual who offers himself or is proposed by others as a contestant for an elective_public_office in revrul_76_456 1976_2_cb_151 the organization at issue was formed for the purpose of elevating the standards of ethics in the conduct of campaigns for election to public_office at the national state and local levels and had disseminated information concerning general campaign practices the organization proposed a code of fair campaign practices but did not solicit the signing or endorsement of the code by candidates for political office we concluded that this did not constitute political intervention since the organization's activities only allowed citizens to increase their knowledge and understanding of election processes and participate more effectively in their selection of government officials without any candidates even mentioned at the same time we modified revrul_66_258 1966_2_cb_213 which was an identical organization except that it did solicit the signing or endorsement of its code of fair campaign practices by candidates for political office we concluded that the latter organization was engaged in political intervention and therefore was not exempt under sec_501 of the code because these rev ruls contain a sec_501 analysis which prohibits all political campaign activities the activities should be considered in absolute terms however for purposes of sec_501 we are determining whether political intervention is the primary activity of the organization whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization's activities page are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities see eg revrul_74_361 1974_2_cb_159 volunteer fire company that provides recreational facilities for members is primarily engaged in promoting social welfare where providing facilities primarily furthers exempt purposes revrul_68_45 1968_1_cb_259 organization's principal source_of_income is not sole factor in determining whether it is primarily engaged in promoting social welfare in revrul_81_95 1981_1_cb_332 we concluded that an organization may carry on lawful political activities and remain exempt under sec_501 of the code as long as it is primarily engaged in activities that promote social welfare the corollary to this is that if an organization's primary activities do not promote social welfare but are direct or indirect political intervention the organization is not exempt under sec_501 the key is to determine the character of the organization's primary activities by looking at all of the facts and circumstances precinct organization your activities with regard to recruitment of people to become active in local politics at the precinct level appear to be identical to the recruitment and organization that takes place in a political_party the leadership school trains people to work in campaigns and political involvement and get-out-the-vote activities are advocated in order to intervene and influence elections your focus is on getting people to become candidates and activists while organizing down to the precinct or neighborhood level has enabled you to mobilize some limited legislative grassroots campaigns this organizational basis has primarily been used to mobilize targeted been used to identify and encourage you have been part of x's precinct organization intended to facilitate intervention in the political process at every level of government as stated above it is also evident that you were interested in legislation and lobbying_activities however after a careful review of the materials presented it is apparent that the lobbying_activities were secondary to political intervention you primarily engage in activities intended to intervene in the political process and to influence the elections of those candidates who reflected your views your emphasis is focused on activities which were designed to result in the election of to public_office at every level of government using the facts_and_circumstances_test we conclude that your precinct organizational basis was implemented primarily to intervene in political campaigns to run for local office from your inception voters to get to the polls on election day it has also voter guides an organization which publishes and distributes candidate questionnaire results in the form of voter guides must demonstrate neutrality in order for the voter guides to be considered educational a facts_and_circumstances_test is utilized to determine whether activities involving voter guides are educational or whether they are political campaign activities examples are given as to the factors which should be considered when applying a facts_and_circumstances_test the factors which are indications that the activities are educational are as follows the publication reports on a neutral group of elected officials or candidates such as all members of congress or all candidates for a particular office the publication reports elected officials' or candidates’ views or their voting records on a wide range of subjects the publication includes no editorial opinion on the elected officials or candidates or on their views the publication does not indicate approval of elected officials or candidates in the contents or structure of the publication and the organization makes the publication generally available to the public in revrul_78_248 1978_1_cb_154 after looking at your voter guides several patterns emerge first as mentioned above the page candidates regularly have no response or undecided listed after all or part of the issues whereas very few candidates were listed without a complete list of opposes or supports underneath their name and picture second the issues chosen seem to have a direct correlation to the desired response from x's preferred candidate as against the lack of responses from particular response along party lines is significant with respect to the issues covered leads to responses which are arguably inaccurate additionally the summary descriptions are so vague that they do not adequately cover any of the issues finally the voter guides do not report on a neutral group of candidates as required by revrul_78_248 the voter guides list the names of a neutral group of candidates but they fully report the positions of only some of the issues while these factors are not explicit endorsements of candidates candidates and the wording and choice of issues to create a in addition the general nature of and approach taken candidate or conversely to portray a candidates and almost all of the positions of the candidates this reporting is so heavily weighted toward the candidates party as to not constitute reporting on a neutral group of in our view the voter guides are heavily weighted in favor of the candidates especially those incumbents endorsed on the congressional scorecards we conclude that these voter guides cannot be considered nonpartisan educational materials within the intent of the law inaccurate and or incomplete information does not constitute education the targeted distribution of the scorecards and voter guides also indicates that these publications are not nonpartisan educational activities these documents were distributed to previously identified and individuals the voter guides would have only limited educational value to anyone wishing to candidates or to compare the positions of know the positions of candidates since such a large percentage of candidates did not have their positions listed in the voter guides in addition the possible distortion of the candidate's position when translating a vote on legislation to a summary description is an additional factor we have considered in determining that the voter guides constitute political intervention based on all the available information we conclude that the voter guides are not nonpartisan and constitute intervention in political campaigns and lobbying_activities lobbying_activities were considered in revrul_68_656 1968_2_cb_216 to not only be an acceptable activity for an organization described in sec_501 of the code but to constitute activities that promote social welfare revrul_68_656 provides that seeking favorable legislation is recognized by the sec_501 regulations as a permissible means of attaining social welfare goals additionally revrul_71_530 1971_2_cb_237 concludes that an organization described in sec_501 may have lobbying as its only activity a facts_and_circumstances_test is to be used in determining whether an organization's activities primarily constitute political intervention or whether those activities constitute lobbying or educational activities after reviewing all of the facts and circumstances presented in the administrative file as discussed above we have concluded that your primary emphasis and primary activities constituted direct and indirect political intervention while you engage in extensive lobbying_activities they are by no means your primary activity your first and primary emphasis is on getting people elected to public_office the administrative record contains a wealth of information regarding your organizational structure and activities relating to candidate recruitment there is only secondarily an emphasis on lobbying and educational activities your organizational thrust is to organize at the neighborhood or precinct level in order to get secondarily is this precinct level organization utilized to influence legislation elected to local offices only accordingly after looking at all of the facts and circumstances we have concluded that your lobbying activity was not your primary activity page conclusion regarding your primary activity the emphasis throughout your materials is on electing to office people in order to impact legislation and policy as insiders the overwhelming majority of the evidence in the administrative record and thus the facts and circumstances in this case denotes an organization that is intent upon intervening in political campaigns the precinct organizational structure allows you to implement your policies as more and more mentioned and we recognize that lobbying_activities are being pursued those activities are not your primary activity an analysis of all of the facts and circumstances contained in the administrative file leads us to the conclusion that your primary activity constitutes political intervention are elected to office while lobbying is usually conclusion based upon the materials submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office therefore you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh when sending additional letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service attn t eo ra t room constitution ave nw washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
